t c memo united_states tax_court basem hassan petitioner v commissioner of internal revenue respondent docket no filed date joe manuel gonzalez for petitioner christopher a pavilonis and michael j gabor for respondent memorandum findings_of_fact and opinion foley judge after concessions the issue for decision relating to and is whether petitioner is entitled to costs of goods sold exceeding the amounts respondent allowed findings_of_fact petitioner operated b j wholesale b j a sole_proprietorship which sold infant formula and other products to convenience stores petitioner filed and form sec_1040 u s individual_income_tax_return and attached schedules c profit or loss from business on hi sec_2002 and schedules c respectively he reported gross_receipts of dollar_figure and dollar_figure and costs of goods sold of dollar_figure and dollar_figure in the federal bureau of investigation fbi began investigating petitioner’s involvement in an illegal infant formula distribution network during a search of his apartment on date petitioner provided the fbi with b j’s business records b j records the u s attorney for the middle district of florida subsequently charged petitioner pursuant to sec_7206 with filing a false tax_return on date petitioner pleaded guilty to this charge in the plea agreement petitioner admitted that his gross_receipts on schedule c were understated by approximately dollar_figure and dollar_figure for the tax years of and respectively and agreed to pay the internal_revenue_service irs an estimated amount of restitution relating to these years the u s district_court for unless otherwise indicated all section references are to the internal_revenue_code in effect during the years in issue and all rule references are to the tax_court rules_of_practice and procedure the middle district of florida district_court sentenced petitioner to one year of home detention and consistent with the plea agreement required him to pay the irs dollar_figure of restitution for purposes of calculating the restitution amount petitioner’s costs of goods sold were estimated to be approximately half of his unreported gross_receipts ie dollar_figure and dollar_figure relating to and respectively respondent on date sent petitioner a notice_of_deficiency and determined that petitioner had dollar_figure and dollar_figure of unreported gross_receipts relating to and respectively respondent did not adjust the costs of goods sold reported on petitioner’s tax returns on date petitioner while residing in florida filed his petition with the court opinion the district court’s determination of the restitution amount was based on the plea agreement which contained an estimate of petitioner’s costs of goods sold relating to ie dollar_figure and ie dollar_figure petitioner contends that he is entitled to costs of goods sold consistent with the plea agreement and in determining gross_income costs of goods sold are an offset to gross_receipts 88_tc_654 sec_1_61-3 income_tax regs that respondent is collaterally estopped from relitigating this matter although petitioner pleaded guilty to filing a false tax_return petitioner’s tax_liabilities were not an essential element of the government’s case and were not actually litigated see sec_7206 562_f3d_1158 11th cir 132_tc_279 90_tc_162 holding that t he parties must actually have litigated the issues and the resolution of these issues must have been essential to the prior decision in order for collateral_estoppel to apply aff’d 904_f2d_525 9th cir moreover petitioner’s plea agreement expressly provided that the restitution amount was an estimate therefore respondent is not collaterally estopped from determining costs of goods sold which vary from the amounts used to calculate petitioner’s restitution petitioner contends that he is entitled to costs of goods sold exceeding the amounts respondent allowed ie dollar_figure and dollar_figure relating to and collateral_estoppel rather than the related doctrine_of res_judicata may apply when a civil case follows a criminal case see 303_us_391 the difference in degree of the burden_of_proof in criminal and civil cases precludes application of the doctrine_of res_judicata 10_f3d_1553 11th cir respectively petitioner relies on a summary of the b j records which reflects purchases of dollar_figure relating to and dollar_figure relating to these amounts are considerably less than the dollar_figure and dollar_figure petitioner reported respectively on hi sec_2002 and tax returns moreover we are not convinced that these purchases relate to costs of goods sold exceeding the amounts respondent allowed indeed gary meyer petitioner’s c p a who prepared the summary readily admits that i compiled a list of paper documents that i was presented it doesn’t comprise cost_of_goods_sold it could be an element of cost_of_goods_sold but it doesn’t necessarily comprise it simply represents documents that i have seen in addition the summary contains numerous duplicate entries mr meyer stated if i had been asked to eliminate the duplicates i would have done so but it would have been a timely timely task to do that in short petitioner failed to present any credible_evidence to establish his costs of goods sold see rule a 31_tc_56 accordingly we sustain respondent’s determinations contentions we have not addressed are irrelevant moot or meritless pursuant to sec_7491 petitioner has the burden_of_proof unless he introduces credible_evidence relating to the issue see rule a this section is inapplicable because petitioner failed to introduce credible_evidence within the meaning of sec_7491 to reflect the foregoing decision will be entered for respondent
